Citation Nr: 0323262	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had recognized service from January 1942 to 
August 1942, from September 1942 to October 1942, and from 
August 1945 to January 1946.  He was a prisoner of war of the 
Japanese government from April 1942 to August 1942.  He died 
in December 1988.  The appellant is reportedly his surviving 
spouse.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The RO 
denied a claim of service connection for the cause of the 
veteran's death.

In an April 1989 determination, the RO denied service 
connection for the cause of the veteran's death.  The RO, 
however, only informed the veteran's daughter, who had filed 
a claim for burial benefits, of that determination.  Also, 
the appellant at that time had not filed a claim for service 
connection for the cause of the veteran's death.  In light of 
the above, the issue is as stated on the title page.

On June 22, 1999, the appellant failed to report for a Travel 
Board hearing at the RO before a Veterans Law Judge.  In a 
statement dated June 14, 1999, which was received in August 
1999, the appellant indicated that she could not report for 
her scheduled hearing.  In a September 1999 statement, the 
appellant's daughter reported that the appellant did not 
report for her scheduled hearing because she was bedridden.  
The appellant has not requested that her hearing be 
rescheduled.  Therefore, no further development with regard 
to a hearing is necessary.

In November 2000 and March 2003, the Board remanded the issue 
on appeal for further development and adjudicative actions.

In June 2003, the RO most recently affirmed the determination 
previously entered.

The claims file contains an April 1997 report of field 
examination, which contains private information pertaining to 
another claimant and is not redacted.  Also, an English 
translation of a December 2002 statement of the veteran's 
daughter suggests that the veteran's daughter filed a claim 
in 1984.  These matters are referred to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).  

Evidence as indicated in 38 C.F.R. § 3.205 (2002) regarding 
proof of marriage between the appellant and the veteran is 
not of record.  In general, VA will accept the statement of a 
claimant as proof of marriage.  See 38 C.F.R. § 3.204(a) 
(2002).  However, VA will require evidence as indicated in 
38 C.F.R. § 3.205 (2002) if the claimant does not reside in 
the state of the United States.  See 38 C.F.R. § 3.204(b) 
(2002).  

Since the appellant resides in the Republic of the 
Philippines, she must provide proof of her marriage to the 
veteran by evidence as indicated in 38 C.F.R. § 3.205 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for the 
veteran for beriberi, a cerebrovascular 
accident, and cardiovascular disease, to 
include hypertension, from October 1942 
to the present.  After obtaining any 
necessary authorization, the VBA AMC 
should obtain any medical records not 
currently on file.  

Regardless of the veteran's response, the 
VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.



In any event, the VBA AMC should obtain 
all records from the VA outpatient clinic 
in Manila, the Republic of the 
Philippines.  If applicable, the VBA AMC 
should ask for specific confirmation of 
that fact that facility has no records 
for the veteran and such should be noted 
in the claims file.

Furthermore, the VBA AMC should ask the 
appellant to provide the address of any 
depository of Dr. Sta. M.'s records, if 
known, and, if applicable, attempt to 
obtain that doctor's records.

Moreover, the VBA AMC should attempt to 
obtain the records from Dr. TCN 
(initials).

Also, the VBA AMC should contact the VMMC 
(initials) and inform them that while 
they stated in April 2001 that the 
veteran had not been treated there, VA 
has copies of hospitalization records 
from that facility showing treatment of 
the veteran during 1975 and 1978, along 
with a medical certificate pertaining to 
treatment at that facility on June 1, 
1984.  

The VBA AMC should ask the VMMC to search 
again for any additional treatment 
records, to include any records regarding 
treatment on June 1, 1984, for 
hypertensive cardiovascular disease.

4.  The VBA AMC should ask the appellant 
to provide evidence as indicated in 
38 C.F.R. § 3.205 (2002) regarding her 
alleged marriage to the veteran and 
inform her that if she is unable to 
provide such evidence, VA will make 
reasonable efforts to obtain such 
evidence if she provides sufficient 
information regarding the location of 
such evidence.  

If necessary, the VBA AMC should make 
reasonable efforts to obtain evidence as 
indicated in 38 C.F.R. § 3.205 (2002) 
regarding the alleged marriage of the 
veteran and the appellant.

5.  The VBA AMC should thereafter forward 
the entire claims file to a specialist in 
cardiovascular diseases, if available, or 
other appropriate medical specialist, to 
provide an assessment of whether the 
cause of the veteran's death was related 
to active service.

The claims file, the criteria of 38 
C.F.R. § 3.312 (2002), and a separate 
copy of this remand must be made 
available to and reviewed by the 
reviewing physician prior and pursuant to 
review of the claims file and completion 
of the opinion report.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions posed below.

The medical specialist should address the 
following:




(1) Accepting that the veteran had 
hypertensive cardiovascular disease with 
cardiomegaly on June 1, 1984, is it as 
likely as not that the veteran had 
ischemic heart disease at the time of his 
death? 

(2) Is it as likely as not that the 
veteran's hypertension was caused by or 
permanently worsened by any ischemic 
heart disease that he had?

(3)  Is it as likely as not that the 
veteran's cerebrovascular accident was 
caused by or permanently worsened by any 
ischemic heart disease that he had?

(4) Is it as likely as not that any 
ischemic heart disease the veteran had, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto?

(5) Is it as likely as not that any 
ischemic heart disease that the veteran 
had contributed substantially or 
materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death?

Any opinions expressed by the reviewing 
physician must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the VBA AMC should review 
the requested opinion report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After the development requested above 
has been completed to the extent 
possible, the VBA AMC should readjudicate 
the issue on appeal under a broad 
interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.204, 
3.205, and 3.312 (2002), as applicable.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


